Order filed April 1, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00637-CV
                                  ____________

                         EDWARD MAYO, Appellant

                                        V.

            FIVE STAR MERCHANT SERVICES, INC., Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26253


                                    ORDER

      On January 17, 2014, appellant filed an agreed motion to abate this appeal so
that the parties may continue settlement negotiations. On January 23, 2014, we
granted the motion and issued an order abating the appeal until January 31, 2014.
On February 7, 2014, appellant filed an agreed motion to extend the abatement
period for an additional 14 days. The court granted the motion.
      To date, more than 30 days have passed after the abatement period was set to
expire. The parties have not notified this court if (1) they have settled, (2) they
need additional time for resolution; or (3) they have reached an impasse, as
directed in our order.

      Accordingly, we ORDER the appeal REINSTATED. Appellant’s brief is
due on or before May 1, 2014.

                                 PER CURIAM




                                        2